Case 1:98-cv-02636-LAP_ Document 317. Filed 10/30/19 Page 1 of 8
Case 1:98-cv-02636-LAP Document 315 Filed 10/18/19 Page 1 of 8

1 1

+

Pe ern SUSE <

Bee
UNITED STATES DISCTRICT COURT 82 ay ger ae a
SOUTHERN DISRTRICT OF NEW YORK 2019 SEP 16 Alt [f+ 7

/ Dowieck S10. OF BLY.

 

 

SECURITIES AND EXCHANGE COMMISSION, X
80 QRDERED POP os
rons x ena Va
LORY? :
VS. Knees CINDZESELAP. TUD
GEORGE WALLACE STEWARD, ET AL, X PETITION /O/ 790 5}
Defendants. X APPOINTMENT OFA
PHYLLIS J. GOTTLIEB, X SPECIAL COUNSEL
interested Party X
_

 

PHYLLIS J. GOTTLIEB, PRO SE, AS COURT APPOINTED GUARDIAN OF HER
TOTALLY DISABLED SON, JESSE BH. GOTTLIEB, WHO WAS BORN WITH
PROFOUND DOWN SYNDROME REQUESTS THAT A SPECIAL COUNSEL, OR
COURT APPOINTED PERSON, SOMEONE, ANYONE BE APPOINTED TO

PROTECT JESSE’S CONSTITUTIONAL RIGHTS WHICH HAVE BEEN VIOLATED
AND NEGLECTED AS THE RECORD IN THIS CASE CLEARLY SUPPORTS THAT
fuspe spay TARGETED RESULTING IN HIS BEING IRREPARABLE
DOCU Ps ose T DAMAGED FOR FOUR YEARS AND CONTINUING.
DATE itp (SOT
"natenene corsodBhyttis$- Gottl b, Plaintiff in Florida transferred and consolidated case 15-civ-0968 with

New York case 98-civ-2636 (LAP) as an Interested Party, hereby petitions this court in
her capacity as a Court Appointed Guardian for her son, Jesse H. Gottlieb, as he was bom

with profound disabilities from Down Syndrome and cannot represent hiniself.

    
    

 

 

 

—

2. As Guardian I am seeking the appointment of a “special counsel”, or court appointed
person, someone, anyone to protect and represent my disabled child, Jesse H. Gottlieb, in

 

 
98-cv-02636- 17_ Filed 10/30/19. Page 2 of 8
» CBe POPEOIESE-LAP “Bocumnen’ 415 ‘Filed 20/18/19 Page 2 of 8

this case as he has not been properly represented by counsel Mr. Eisemann, Esq., nor has
the court protected my son to date which has resulted in irreparable harm and suffering,

3, Asaresult of the above identified frivolous litigation presented to the court without any
exculpatory documentary evidence to support the wild claims of “alter ego”, Jesse
together with his guardian have been intentionally targeted by the SEC now for four (4)
plus years and counting.

4. During all this time Jesse was supposed to be represented by counsel and protected by the
court, but instead was subjected to ineffective counsel and an extremely prejudiced court
which has refused to release funds from the Guardian’s Protected Homestead Proceeds to
care for Jesse, even though there is overwhelming evidence in the record to suppert the
dismissal of that frivolous Turnover Application and enforce the controlling Florida Real
Estate and Homestead laws which evidence proves that there is no possible circumstance
under which the SEC is entitled to any of the restrained protected Homestead proceeds,

5. Aga result of this extreme prejudice, Jesse has been irreparably harmed by being: thrust
into devastating homelessness and unable to obtain services for his disability and the
accompanying consequences of hopelessness and despair.

6, All these destructive consequences are contrary to the spirit and letter of the controlling
Florida Real Estate Laws on “Tenants by the Entirety” (which is the same in New York)
and the Florida Homestead Act. As a direct result Jesse’s rights have been violated and
he has been denied his Constitutional rights of due process and the protections offered to
disabled persons with the appointment of an advocate.

Further facts of interest,

7. Phyllis J. Gottlieb, pro se, as Guardian for her profoundly disable child, Jesse H. Gottlieb,
respectfully notes that the court has denied her filing any documents in her OWN
behaif, but finds it necessary to approach the court in behalf of her disabled child, as she
would be derelict in her duties as Guardian If she did not report this inequity, hardship,
sadness and suffering to the court’s attention for their assistance,

8, Alten Gottlleb, my husband, has appealed to Me. Alexander A. Eisemann, Esq.,
continuously over the last 4 years to motion the court for obviously multiple kinds of
relief, including but not limited to summary judgment for filing a frivolous and
unsupported turnover application, New York's lack of jurisdiction, statute of limitation,
not meeting the stringent documentary criteria of CPLR 5227 on day one and certainly
pursued this after 4 years, no objections to the general discovery phishing expedition,

 

 
Case 1:98-cv-02636-LAP_ Document 317 Filed 10/30/19 Page 3 of 8
Case 1:98-cv-02636-LAP Document 315 Filed 10/18/19 Page 3 of 8

‘ e

not motioning for the case be returned to Florida for trial where all the witness are
located, for not vigorously pursuing adjudication of the Florida Homestead laws, never
asking for financial relief with return of her protected Homestead funds so that Phyllis
as Guardian can end the devastation of homelessness unlawfully thrust upon the

© Gottlieb Family including their disabled child. But Mr. Eisemann has not followed my
instructions, nor bothered to act accordingly in this matter, ever since the court
wrongfully distributed my protected $54,000 of homestead proceeds to Eisemann.

9. Itis hard to believe and quite mean spirited when the court instructed and demanded that none
of Phyllis Protected Homestead Proceeds, that were being unlawfully restrained and now given
to Eisemann NOT be used to relieve the pain and suffering sustained by Jesse or his Guardian.
This was an enduring acknowledgment and disturbing evidence of directed abuse of judicial
power and extreme prejudice for Judge Preska to go out of her way to make sure paln and
suffering continues to be heaped upon the Jesse, instead of an impartial court normally trying to
alleviate pain and suffering under these circumstances?

10. This is the reason Judge Preska cannot ethically continue to be the judge in this matter and why
Plaintiff motioned that she recuse herself, which motion was dismissed.

11. My husband brought to the court's attention that those proceeds are protected under
Florida Homestead Laws and there is no evidence of “alter ego” and should not have
been depleted. The fact that the court proceeded to deplete those protected funds in
spite of the Florida statutory restrictions against such actions, which position Is well
litigated and supported by common law. This proves the court’s total lack of respect for
Florida Real Estate and Homestead Laws as weil Phyllis and Jesse Gottlieb’s rights and
protections which continued to be denied and violated by the plague of this court’s
extreme prejudice.

12. The fact that Mr. Eisemann knowingly accepted $54,000 in fees taken from the
protected homestead proceeds has presented Mr. Eisemann with a conundrum which
prevents him from moving this case forward by pleading the Homestead Exemption as
those fees would have to be returned.

13. My husband, Allen B. Gottlieb attempted to protect Jesse’s rights by applying to the
court for pro se representation. but the court has once again unfairly refused his
application leaving Jesse and me without any method of relief for my son, as confirmed
with a simpie glance at the PACER identifies, that Mr. Eisemann Esq., has been totally
ineffective since receiving his legal fees from the protected Homestead funds.

Summary of facts:

 

 
Case 1:98-cv-02636

14,

15.

16.

17,

18.

19,

-LAP. Document 317_ Filed 10/30/19 Page 4 of 8
ase 1:98-cv-02636-LAP Document 315 Filed 10/18/19 Page 4 of 8

The court was required to dismiss the frivolous application for turnover as It was totally
void and without a scintilla of supporting documentation to support the wild claim of
“alter ego” and the stringent criteria for an application for turnover under CPLR 5227 is
completely lacking, but the court granted the restraining of protected funds regardless
of the laws anyway!

The SEC falsely claimed that Phyllis Gottlieb is the “alter ego” of her husband Allen
Gottlieb, a judgment debtor since 2003, without even a scintiila of documentary
evidence to support this fabrication, nor any evidence to overcome the enormous tax
and ownership documentation in the record showing that Phyllis Gottlieb was the sole
owner of the Aventura Homestead Residence.

Yet the New York District court granted the appilcation even though It was meritless
having not met the stringent documentary criteria under New York CPLR 5227, which
demand some similarity of causes of action, parties, or circumstance and without any
exculpatory documents sufficient to make a speedy, economical and effective ruling
within the four corners of the documents presented to the court,

it is fair to point out that none of the critical elements of CPLR 5227 have been satisfied.
Yet here we are four years later and the court has not dismissed the application and
probably never will unless a spectal counsel is appointed to protect my son’s lawful
rights and protections which have been denied and violated to date.

The New York Court with extreme prejudice and contempt for the Gottlleb Family and
Florida’s Real Estate and signature Homestead Statutory legislation and weil fitigated
common Law granted the SEC’s restraining and turnover application despite the fact
that It contained not a scintilla of documentary evidence to support the application.

A simple perusal of the SEC’s frivolous application under CPLR lacked any connection
between the partles nor the Securities violation in the New York case 98-cv-2636 and
15-9568 a Florida Real estate case, Neither did it provide a single exculpatory document
to substantiate its claims, nor did it include a single claim to an exception to the
Homestead Act, nor did the SEC attempt to introduce evidence to avercome 20 years of
publically filed tax and ownership records proving that Phyilis was the sole owner of the
Aventura Homestead Residence at the time it was sold. Yet the court granted the SEC's
petition showing unparalleled prejudice favoring the SEC and thus has faifed to protect
Jesse or the Gottlieb family who have clearly been denied equal protection and due

~ process under the laws.

 

 

 

 
. Case 1:98-cv-02636-LAP_ Document 317_ Filed 10/30/19 Page5of8

20.

21.

22,

23,

24.

25.

26,

2
ase 1:98-cv-02636-LAP Document 315 Filed 10/18/19 Page 5 of 8

t 1

The SEC was provided with a copy of Phyllis J. Gottlieb Real Estate Purchase Agreement
which was signed prior to the closing of the Aventura property sale and was clearly
conditioned upon the seamless use of those protected Homestead proceeds to
purchase another Florida Homestead in Ocala, Florida.

Therefore, once the SEC had a copy of that Agreement they were obligated to dismiss
the case, but Instead continued the harassment which resulted in irreparable harm and
damages to Jesse and forced the Gottlieb Family further into the depths of devastating
Homelessness with a profoundly disabled child now for four heinous years and without
any end in sight.

Mr. Eisemann also furnished the SEC with the Legal Opinion of esteemed attorney real
estate attorney Mr. Neil Milestone of Milestone, Muroff and Milestone, Aventura,
Florida which , on the halding of title in trust, showing it was a run-of-the-mill estate
planning tool and without malice and without vesting any interest in Allen B. Gottlieb.
In fact, if Allen owned any portion of the Florida property it would have been protected
by Homestead or by the law which protects “tenants by the entirety”.

Additionally, the SEC has possession of the publically filed tax and ownership records
proving that Phyllis was the sole owner of all Gottlieb family residences since 1994.
Additionally, the SEC has ail the records proving that even prior to 1994, Phyllis J.
Gottlieb has been an owner of all Gottlleb Family Residences since she was married to
Allen B. Gottlieb in 1974 as Tenants by the Entirety.

The New York Court also refused to adjudicate Florida’s controlling law which requires
the Florida protected Homestead Proceeds be utilized for the purchase of another
Homestead which contract was signed and those proceeds protected by the Homestead
Exemption protects Florida residents against homelessness as such the Gottileb family
would be living in Ocala Florida for the last four years Instead of being homeless and the
SEC would not be in any lesser position to make any claim it wanted.

Despite all the evidence in the record to the contrary, the New York Court granting the
turnover application anyway and it continues in full force and effect over 4 years later

even though the SEC has not added a single document to support their position which

clearly shows extreme favoritism and bias for the SEC,

A CPLR 5227 application is supposed to be complete with documentary evidence for the
court to make a determination yet their frivolous application was absent any

6

 

 
ase cv- ocument 315 Filed 10/18/19 Page 6 of 8

Cage Gv O8 8 RSL AK Dgcument oh{ Filed 10/30/19 Page 6 of 8

27,

28,

29.

30,

31.

32,

meritorious documents to support their position which lacked anything to prove Alter
Ego when filed and the SEC has not added anything to prove their claims in four years.

instead of the court dismissing the turnover application as meritless the SEC was
permitted to conduct a General Phishing Expedition and subpoenaed all the records of
my attorney, Mr. Neil Milestone Esq.

| requested that Mr. Eisemann object to this general discovery mainiy because the
application was supposed to be complete in its four corners under CPLR 5227 and the
extended time concerns, but now 4 years later he still has not made an effort to protect
Jesse and the SEC fs still searching for evidence, This case should be dismissed for lack
of evidence and to continue it is patently unfair and absurd by any lawful standard!

As far as | am aware, Mr. Eisemann has not objected to this general phishing expedition
four years after the case was filed it continues to frustrate and delay Jesse getting the
care and attention he desperately needs and deserves which is extremely prejudicial to
the Gottlieb Family as Jesse continues to suffer with this delay that had taken over an
additional year. This is truly a travesty of justice and there is no end in sight!

There Is not any set of circurastance under which the SEC is entitled to make a claim
lawful against Phyilis homestead proceeds, so this case should have been dismissed and
jesse would have been properly cared for. However, it is plain that this court intends to
allow this case to marinate forever, while the SEC continues to harass the Gottlleb
family without any justice in sight as my son remains suffering and homeless.

This court has been unreasanably reluctant to help Jesse and his guardian and. it ls now
apparent that until the appointment of a Special Counsel, or protective person of some
sort, with authority to act in Jesse’s behalf, Jesse will continue to be denied his lawful
rights and protections as history shows will continue to be violated now for four years
and with no end In sight.

As Guardian for my profoundly disabled chitd, Jesse H. Gottlieb, | am seeking
humanitarian assistance from this court to retain a special counsel, to prevent any
further damage to my son, who has been forced into devastating homelessness since
my Homestead proceeds have been wrongfully restrained rendering me without any
means to help lesse on my own and being without my proceeds to purchase another
Homestead where Jesse would recaive the proper care and attention.

 
. Case 1:98-cv-0 -LAP_ Document 317_ Filed 10/30/19 Page 7 of 8
.. C886 PR W69656-LAP Document 315 Filed 10/18/19 Page 7 of 8

33. if the court indiscriminately continues to resist providing equity and relieve hardship by
acting on its own accord, then they must appaint a court officer, special counsel, or
anyone with authority to get the court to move accordingly and prevent any further
deterioration of Jesse’s continuing pain and suffering.

34. Plaintiff makes note that | have requested Eisemann to motion for injunctive rellef as
the elements would also provide Jesse and his guardian with relief as the elements favor
Jesse overwhelmingly i) likelihood of success on the merits, fi) likelihood of suffering
irreparable harm in the absence of preliminary relief, tii) that the balance of the equities
tips in its faver, iv) and that an injunction is in the public Interest. Garcia v. Google, Inc.,
786 F.3d 733, 740 (Sth Cir. 2015} (en banc}; see also Winter v. Nat. Res. Def. Council, 555
U.S, 7, 22-23 (2008). As well the petitioner shall also prove that it is fundamental that a
preliminary injunction “must be tailored to remedy the specific harm alleged,” and “[a]n
overb[roa]d injunction is an abuse of discretion.” Park Vill. Apartment Tenants Ass’n v.
Mortimer Howard Trust, 636 F.3d 1150, 1160 {Sth Cir. 2011). However, nothing has
moved forward on this point of law either.

In Conclusion:

35. Therefore, Phyllis J. Gottlieb as court appointed Guardian of her son, Jesse H. Gottlieb
respectfully certifies the above petition to be true and accurate to the best of her
memory and understanding and thereupon requests that the court acts on its own
accord to release funds to Guardian for Jesse’s benefit, or appoints a Special Counsel,
court officer or someone, anyone with the capacity to act in Jasse’s behalf, due to the
fact that Mr. Eisemann has been ineffective.

36, Therefore Jesse requires someone who will work for Jesse’s benefit and release Phyllis’s -
Florida protected proceeds so that Phyilis as Jesse’s Court Appointed Guardian will have
the necessary resources to prevent any further harm to her son.

37, The release of the Protected proceeds is in keeping with the Flarida Homestead Act and
then Jesse can be properly cared for and the court can also provide such rellef as is
proper under the circumstance, including dismissing this case In its entirely and
returning the protected proceeds to Phyllis so that she may purchase a new Homestead.

38, In the alternative, the case can be transferred back to Florida where there is proper
jurisdiction and a full understanding of the Florida Homestead Laws.

 
’ -98-cv-0 LAP_ Document 317_ Filed 10/30/19 Page 8 of 8
«CR GCM ASE Sa LAP “Document 315 Filed 10/18/19 Page 8 of 8

39. This transfer back to Florida will ensure that Phyllis will have the protected proceeds
returned to her and thus she will be able to provide the care and attention Jesse
deserves and will stop the pain and suffering which he has been irresponsibly forced to
endure now for over 4 years.

Respectfuily submitted this 9'" day of September, 2019

Phyllis J. Gottlieb, Pro Se
9506 Highway 8, Frankford, Missouri, 63441

Lawconsultancy@acl.com 786 557 3717

CERTIFICATE OF SERVICE

i, Phyltis J. Gottlieb hereby certify that a true copy of this Notice of Motion and
Motion have been U.S. Mailed to the Pro Se Intake Unit, Thurgood Marshall Court
House, Room #105, Foley Sq., New York, N.Y. 10007, with separate copies to Chief
Judge the Honorable Chief Judge Colleen McMahon and E-mailed to Alexander
Eisemann Esq.

U.S, copies mailed to Christie White, SEC, 100 F, Street, N.E. Washington, DC
20549. ACLU-Advocacy, President Susan Herman, 125 Broad St., NY, NY 11208,
Agency for persons with Disabilities, 888 Fountain Avenue, #122, Brooklyn, NY
11208, NY State Defenders Association-Family Advocacy, Exe. Dir. Jonathan
Gradess, 194 Washington Ave., Suite 500, Albany, NY 12210

Phyllis J Gottlieb, Pro Se
9/10/2019

 
